Title: From George Washington to Jean Holker, 14 June 1779
From: Washington, George
To: Holker, Jean


        
          Sir
          Smiths in the Clove [N.Y.] June the 14th 1779
        
        I have been honoured with your favor of the 7th Instant, inclosing a Letter for Mr Pintard, which I shall take pleasure in transmitting to him by an early and I hope a safe opportunity.
        It has been rumoured here that His Excellency Count D’Estaing

and Admiral Byron—both, had put to Sea; but the report probably exists more in imagination—than in any well grounded authority—as you do not mention it in your Letter—and on the contrary say you had heard nothing further from the W. Indies.
        I have nothing of importance to communicate and have only to add that I have the Honor to be with great respect Sir Yr Most Obedt servant
        
          G: Washington
        
      